Exhibit 10.63

SECOND AMENDMENT TO AMENDED AND RESTATED LICENSE
AGREEMENT

between

ADA-ES, INC.,

as Licensor,

and

Clean Coal Solutions, LLC,
as Licensee

dated as of July 23, 2013

 

*

Indicates portions of the exhibit that have been omitted pursuant to a request
for confidential treatment. The non-public information will be separately filed
with the Securities and Exchange Commission.

   

           







--------------------------------------------------------------------------------

   

SECOND AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT

This SECOND AMENDment to AMENDED AND rESTATED License Agreement (this “Second
Amendment”), dated as of July 23, 2013 (the “Amendment Effective Date”), is by
and between ADA-ES, Inc., a Colorado corporation (“Licensor”), and Clean Coal
Solutions, LLC, a Colorado limited liability company (“Licensee”).  Licensor and
Licensee are referred to herein individually as a “Party” and together as the
“Parties.”

RECITALS

Licensor and Licensee previously entered into a License Agreement, dated
November 3, 2006 (the “2006 License”) which was subsequently amended and
restated by that certain Amended and Restated License Agreement, dated
October 30, 2009, as further amended by the First Amendment to Amended and
Restated License Agreement dated August 4, 2010 (the “2009 License”); and

The Parties desire to further amend the 2009 License to include the right of the
Licensee to use the Technology and Licensed Property in connection with coal
that has been delivered to a Subject Utility for the purpose of “Mercury Only
Emission Control” (terms defined below), and to amend and clarify other matters,
by entering into this Second Amendment.

AMENDMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, pursuant to Section 13.4 of the 2009 License,
the Parties hereby agree to amend the 2009 License as follows:



Article 1.  Definitions.

1.1   The following definitions in Section 1 of the 2009 License are hereby
deleted in their entirety as no longer applicable to Licensee’s business, the
2009 License or the Operating Agreement:  

Chemicals Business

Chemicals, Equipment and Technical Engineering Services Supply Agreement

1.2   The following definitions are hereby added to Section 1 of the 2009
License in the appropriate alphabetic locations.   Capitalized terms used in
this Second Amendment but not otherwise defined below shall have the meanings
given to such terms in the 2009 License or elsewhere in this Second Amendment:

“2006 License” has the meaning set forth in the recitals hereto.

“2009 License” has the meaning set forth in the recitals hereto.

“Amendment Effective Date” has the meaning set forth in the opening paragraph of
this Second Amendment.

“Assignment” has the meaning set forth in Article 5.2 of this Second Amendment.

“Facility” or “Facilities” means one or more facilities placed in service by
Licensee or one of its Affiliates for the production of refined coal in
accordance with Section 45 of the Code or pursuant to any extensions of the
placed in service deadlines of the Section 45 Tax Credits or the enactment of a
Similar Tax Credit.

“Licensee Improvements” has the meaning set forth in Section 4.3 of the 2009
License as amended by Article 3 of this Second Amendment.

“Licensor Improvements” has the meaning set forth in Section 4.2 of the 2009
License as amended by Article 3 of this Second Amendment.

“Mercury Only Emission Control” means the use of the Technology or Licensed
Property for the primary purpose of decreasing the emissions of mercury from
cyclone coal-fired boilers using any type of coal or blend of coals, but without
the intention of also decreasing emissions of nitrogen oxide (NOx) or otherwise
for qualifying for Section 45 Tax Credits or a Similar Tax Credit.

“Mercury Only Technology License” has the meaning set forth in Section 2.1(b) of
the 2009 License as amended by Article 2 of this Second Amendment.

   

       

 

   







--------------------------------------------------------------------------------

   

“Non-Coal Application” has the meaning set forth in Section 2.4 of the 2009
License as amended by Article 2 of this Second Amendment.

“Non-Coal Fuel” has the meaning set forth in Section 2.4 of the 2009 License as
amended by Article 2 of this Second Amendment.

“Party” or “Parties” has the meaning set forth in the opening paragraph of this
Second Amendment.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“PRB” means sub-bituminous coals mined from the Powder River Basin.

“Refined Coal” means a liquid, gaseous or solid fuel produced from coal solely
through application of the Technology or use of the Licensed Property that
achieves both nitrogen oxide (NOx) and mercury emission reductions in cyclone
coal-fired boilers, and that produces valid Section 45 Tax Credits or a Similar
Tax Credit.

“Second Amendment” has the meaning set forth in the opening paragraph hereof.

“Similar Tax Credit” means any tax credit similar to the Section 45 Tax Credit
enacted after the Amendment Effective Date, but within one (1) year of the
expiration of the Section 45 Tax Credits.

“Subject Utility” has the meaning set forth in Section 2.1(b) of the 2009
License as amended by Article 2 of this Second Amendment.

“Sublicense” has the meaning set forth in Section 2.3 of the 2009 License as
amended by Article 2 of this Second Amendment.

“Sublicensee” has the meaning set forth in Section 2.3 of the 2009 License as
amended by Article 2 of this Second Amendment.

“Tax Credit Term” means the period between November 3, 2006 until the expiration
of the later of (i) the Section 45 Tax Credits for the production of Refined
Coal (taking into account any extensions or the pendency of any proposed
extension thereof) or (ii) any Similar Tax Credit.

“Technology License” has the meaning set forth in Section 2.1(a) of the 2009
License as amended by Article 2 of this Second Amendment.

1.3   The definitions of the following terms in Section 1 of the 2009 License
are hereby deleted in their entirety and replaced with the following:

“Improvements” means those modifications, revisions, derivations, updates,
enhancements and improvements of and to the Technology or the Licensed Property
related to (a) the production of Refined Coal to reduce both NOx and mercury
emissions from cyclone coal-fired boilers or (b) Mercury Only Emissions Control,
that are conceived, discovered, created or developed by or on behalf of Licensor
(including those made by, or jointly with, Licensee), which Improvements will
automatically and without any further action on the part of Licensor or
Licensee, become part of the Technology (and part of the Technology License and
Mercury Only Technology License.)

“Know-How” means technical information, ideas, concepts, confidential
information, trade secrets, know-how, discoveries, inventions, processes,
methods, formulas, source and object codes, data, programs, other works of
authorship, improvements, developments, designs and techniques related to the
production of (a) Refined Coal to reduce both NOx and mercury emissions in
cyclone coal-fired boilers; or (b) Mercury Only Emissions Control other than as
embodied in the Patents, that are owned or controlled by Licensor now or
hereafter and that are necessary or desirable to use the Technology or the
Licensed Property for the purposes, and for the term, specified in this
Agreement.

“Licensed Property” means any products or methods related to (a) the production
of Refined Coal to reduce both NOx and mercury emissions from cyclone coal-fired
boilers or (b) Mercury Only Emissions Control, whether owned by Licensor or
licensed by Licensor now or hereafter, that are (i) covered by any Valid
Claim(s) contained in any of the Patents, and/or (ii) based on the Know-How,
and/or (iii) based on the products, processes or methods developed using the
Technology.



 

 

 2 





--------------------------------------------------------------------------------

“Operating Agreement” means the Second Amended and Restated Operating Agreement
of Clean Coal Solutions, LLC, dated as of May 27, 2011, amended effective as of
July 31, 2011, and further amended effective July 26, 2012, and as it may be
further amended or restated from time to time.

“Patents” means the following referenced patents and patent applications and any
and all continuations, continuations-in-part, and divisionals, and all patents
issuing which are based on such applications, and all reissues, reexaminations,
or extensions thereof,  continuations, continuations-in-part or divisions
thereof and patents and patent applications on any improvements, advancements,
modifications, revisions or developments that are developed by or for Licensor,
together with any other U.S. patents that share a common claim of priority with
said patents or that, as mutually agreed upon in good faith by the Parties,
cover inventions substantially similar to said patents:   

 

Application/Patent No.

   

Grant/Filing Date

   

*

U.S. Patent No. 6,729,248 B2

   

5/4/2004

   

*

U.S. Patent No. 6,773,471 B2

   

8/10/2004

   

*

U.S. Patent No. 7,332,002

   

2/19/2008

   

*

U.S. Patent No. 8,124,036

   

2/28/2012

   

*

U.S. Patent No. 8,293,196

   

10/23/2012

   

*

U.S. Patent No. 8,372,362

   

2/12/2013

   

*

U.S. Patent Application No. 12/785,184

   

5/21/2010

   

*

“Territory” means the United States of America and its territories and
possessions.

   

Article 2.  Grant of License.

2.1 Grant of License.   Section 2 of the 2009 License shall be deleted in its
entirety and replaced with the following:

“2.1  In consideration of the issuance by Licensee of the Units and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in accordance with the terms and conditions of this Agreement,
Licensor hereby grants to Licensee the following:

(a) an exclusive (subject to Section 2.5 below) fully paid-up, royalty-free,
non-transferable license under the Technology to make or have made the Licensed
Property in connection with any rank of coal or blends of one or more ranks of
coal covered by any Valid Claim(s) or Improvements for the sole purpose of
producing Refined Coal to reduce both NOx and mercury emissions from cyclone
coal-fired boilers and to use, sell, lease, offer to sell, import or otherwise
dispose of  the Licensed Property in the Territory during the Tax Credit Term
(the “Technology License”); and

(b) a limited, non-exclusive, fully paid-up, royalty-free, non-transferable
license under the Technology to make or have made the Licensed Property in
connection with any rank of coal or blends of one or more ranks of coal covered
by any Valid Claim(s) or Improvements for the purpose of Mercury Only Emission
Control solely in connection with coal that has been delivered to a utility that
(i) burns or has burned Refined Coal produced by (A) one or more of the
twenty-eight (28) Facilities placed in service by Licensee or one or more of its
Affiliates on or before December 31, 2011, or (B) a Facility placed in service
after December 31, 2011 by Licensee or one or more of its Affiliates, pursuant
to any extensions of the placed in service deadline of the Section 45 Tax
Credits or the enactment of a Similar Tax Credit; and (ii) generated Section 45
Tax Credits or a Similar Tax Credit thereon pursuant to a long-term agreement
for the use of Refined Coal (each, a “Subject Utility”), for use in the same
Subject Utility boiler that burns or burned the Refined Coal, and to use, sell,
lease, offer to sell, lease, import, or otherwise dispose of the Licensed
Property for Mercury Only Emissions Control for coal to be combusted by a
Subject Utility in the Territory during the Term (the “Mercury Only Technology
License”); and

(c) provided, however, that the foregoing Technology License and Mercury Only
Technology License shall not include the right of Licensee to use the Technology
or Licensed Property in connection with the application of additives included in
the Technology or Licensed Property (including Improvements) to any PRB at mines
and sites (including coal processing sites) in the Powder River Basin or during
transportation of the PRB from such mines and sites to the first delivery point
(i.e., during the originating mode of transportation by train, railcar or other
methods).

2.2    In addition, Licensor and Licensee shall at all times during the Term
promptly and fully disclose in writing to the other Party all Improvements, and
each of the Improvements shall automatically become part of the Licensed
Property and subject to the Technology License and Mercury Only Technology
License in accordance with the Agreement.

2.3   Licensee may, from time to time, sublicense to one or more third  parties,
including without limitation a Subject Utility (each, a “Sublicensee” and
collectively “Sublicensees”), any or all rights under the license grant
specified in Section 2.1(a) and/or Section 2.1(b) above pursuant to a written
sublicense agreement (each a “Sublicense”) except in the event Licensee proposes
to

 

 

 3 





--------------------------------------------------------------------------------

enter into a Sublicense under the license grant specified in Section 2.1(b),
above, Licensor must give advance written approval of the final version of the
Sublicense (including pricing and duration) and  Licensor shall not indemnify or
defend Licensee or any Sublicensee with respect to any Damages related to such
Sublicensee or the Sublicense in accordance with Section 10.2 of the Agreement
or under any other theory of law or contract.  Subject to Licensor’s approval,
which shall not be unreasonably withheld, conditioned, or delayed, a Sublicensee
may, from time to time, sublicense to any third party involved in the production
of Refined Coal or a third party involved in the production of coal for the sole
purpose of Mercury Only Emissions Control for use by a Subject Utility, the
rights granted under the Mercury Only Technology License.

2.4  Non-Coal Fuel.  The Parties acknowledge that in connection with Licensee’s
use of the Technology and Licensed Property in accordance with the Technology
License and Mercury Only Technology License, Licensee or one or more
Sublicensees may, at one or more Facilities, apply the additives included in the
Technology or Licensed Property to combustible materials or fuels (other than
coal) that the operator of the coal-fired boiler has chosen to add along with
the coal being used to produce the Refined Coal or the coal used for Mercury
Only Emissions Control (such materials or fuels other than coal hereafter
referred to as “Non-Coal Fuel”).  Licensor and Licensee acknowledge and agree
that with respect to the application of such additives to any Non-Coal Fuel
occurring while the additives are added to the coal (“Non-Coal Application”), by
Licensee or any Sublicensee in connection with the Technology License, Mercury
Only Technology License, or any Sublicense: (a) such Non-Coal Application shall
not constitute or be deemed a breach or violation of the Technology License,
Mercury Only Technology License, or any Sublicense by Licensee (and/or a
Sublicensee, as applicable), (b) Licensor gives no representations, warranties
or other assurance of any type or nature as to the benefit, detriment or any
other effect or impact of such Non-Coal Application on the Technology, Licensed
Property, equipment (including the boiler) or physical facilities; and
(c) Licensor will not indemnify or defend Licensee or any Sublicensee for any
Damages for which Licensor has an indemnification obligation under Section 10.2
of the Agreement, or under any other theory of equity, law or contract, to the
extent any Damages are based upon a claim that would not have arisen but for the
Non-Coal Application.

2.5  Exclusivity.  The Technology License specified in Section 2.1(a) above
shall be exclusive even as to Licensor for purposes of engaging in a Section 45
Business for the purpose of Section 45 Tax Credits, or Similar Tax Credits,
during the Term, except with respect to Licensor’s use of the Technology and
Licensed Property to create Improvements and to provide technical assistance to
Licensee pursuant to Section 4.1.”



 

 

 4 





--------------------------------------------------------------------------------

   

Article 3.  Technical Assistance and Improvements.

3.1 Section 4 of the 2009 License shall be deleted in its entirety and replaced
with the following:  

“4.1   Technical Assistance.   Licensor’s executive team shall be available and
use commercially reasonable efforts to provide any technical assistance to
Licensee relating to the use of the Technology and the development, marketing
and deployment of the Licensed Property without charge to Licensee.  In the
event that Licensee requires additional technical assistance, or the assistance
of Licensor’s technical services personnel, then Licensor shall provide such
assistance at the preferred rates and under the terms mutually agreed by the
Parties at the time such assistance is requested.

4.2  Licensor Improvements.  All Improvements conceived, discovered, created,
developed or acquired by or on behalf of Licensor (including by Licensee and
Licensor jointly) during the Term (collectively, “Licensor Improvements”) shall
be owned by Licensor and shall, automatically without any further action by
either Party, be included within the Licensed Property and the Technology and
thereby made a part of the Technology License and Mercury Only Technology
License as applicable.  Licensee hereby assigns to Licensor all of its right,
title and interest in and to all such Licensor Improvements.  Licensor shall
promptly and fully advise Licensee in writing of any Licensor Improvements
created by Licensor without Licensee.  The expenses of filing and prosecuting
any patent application relating to such Licensor Improvements shall be borne by
Licensor, if deemed reasonable by unanimous consent of the Board governing the
Licensee.

4.3 Licensee Improvements.  Any Improvements conceived, discovered, created,
developed or acquired by or on behalf of Licensee (except those Improvements
made jointly with Licensor which are addressed in Section 4.2 above), during the
Term, and any other ideas or inventions created or discovered by Licensee
pursuant to its exercise of the Technology License or Mercury Only Technology
License (collectively, “Licensee Improvements”) shall be owned by Licensor and
shall, automatically without any further action by either Party, be included
within the Licensed Property and the Technology and thereby made a part of the
Technology License and Mercury Only Technology License as applicable.  In the
event that Licensee intends to pursue or create an Improvement that will be
deemed to be a Licensee Improvement if Licensor does not participate in creating
the Improvement, Licensee shall provide Licensor with advance written notice of
its intention to create an Improvement.  Licensee’s failure to inform Licensor
of its intention to create an Improvement as stated above, or to inform Licensor
of Improvements of which it becomes aware, will not impact Licensor’s ownership
of such Licensee Improvements, but Licensor shall not indemnify or defend
Licensee or any Sublicensee against any Damages to the extent such Damages are
attributable to Licensee Improvements that Licensee did not disclose to Licensor
in accordance with this Agreement.  Licensee shall promptly and fully advise
Licensor in writing of any Licensee Improvements that are material and of which
Licensee becomes aware.  The expenses of filing and prosecuting any patent
application relating to any Licensee Improvements will be borne by Licensor, if
deemed reasonable by unanimous consent of the Board governing the Licensee;
provided, however that Licensee shall reasonably assist Licensor, at Licensor’s
sole expense, to obtain full ownership rights, including but not limited to
patent rights, in and to the subject Improvements.  

   

Article 4.  Term.

4.1   Section 5.1 (Term) of the 2009 License shall be deleted in its entirety
and replaced with the following:

“5.1. Term.   This Agreement shall remain in full force and effect during the
Term, and unless sooner terminated pursuant to Sections 5.2 or 5.3 herein, the
Term shall terminate upon the latest to occur of (a) the date upon which there
are no longer any patent applications related to the Technology pending in the
patent office, (b) the date of the expiration of the last to expire without
renewal of any patent included in the Technology, and (c) the date on which
Licensee and all Sublicensees have permanently ceased to perform Mercury Only
Emission Control in accordance with the Mercury Only Technology License
specified in Section 2.1(b) herein.”

   



 

 

 5 





--------------------------------------------------------------------------------

Article 5.  General.

5.1   Section 13 (General) of the 2009 License will be deleted in its entirety
and replaced with the following:

“13.1  Notices.    All notices provided for in this Agreement shall be in
writing and shall be deemed given if delivered personally, by a nationally
recognized overnight courier, by electronic mail, or mailed by registered or
certified mail (return receipt requested) to the Parties at the following
addresses (or at such other address for either Party as shall be specified by
like notice):

If to Licensor:

   

ADA-ES, Inc.

9135 S. Ridgeline Blvd., Ste 200

Highlands Ranch, CO  80129

Attn:  Mike Durham

Fax:  (303) 734-0330

Email:  miked@adaes.com

   

If to Licensee:

   

Clean Coal Solutions, LLC

5251 DTC Parkway, Suite 825

Greenwood Village, CO 80111

Attn:  Jim Zerefos

Fax:  (303) 751-4777

Email:  jzerefos@cleancoalsolutions.com

   

5.2   A new Section 13.12 will be added as follows:

“13.12  Assignment. Neither Party shall assign, sublease or otherwise transfer
(collectively, an “Assignment”) this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other Party, and
any purported Assignment made without such prior written consent shall be void.
 Notwithstanding the foregoing:

 

(a)

either Party may, without the need for consent from the other Party, make an
Assignment of this Agreement to an Affiliate of such Party provided that such
Affiliate assumes in writing all of the obligations of the Party making the
Assignment, and in such event the assigning Party shall be released from its
obligations under this Agreement, except for those obligations that arose prior
to such Assignment; and

 

(b)

Licensee may, without the need for consent from Licensor, make an Assignment of
this Agreement to any Person succeeding to the business of Licensee (whether by
merger, equity purchase, or similar transaction) or to all or substantially all
of Licensee’s assets.”

   

Article 6.  Entire Agreement.

6.1   Except to the extent specifically amended or superseded by the terms of
this Second Amendment, all of the provisions of the 2009 License shall remain in
full force and effect to the extent in effect on the Amendment Effective Date
hereof.  The 2009 License, as modified by this Second Amendment, constitutes the
complete agreement between the parties and supersedes any prior written or oral
agreements, writings, communications or understandings of the parties with
respect to the subject matter hereof.  From and after the Amendment Effective
Date, all references in the 2009 License or this Second Amendment to the
“Agreement” shall be deemed to refer to the 2009 License as modified by this
Second Amendment.

6.2   This Second Amendment may be executed on facsimile copies in two or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same Second Amendment.

   



 

 

 6 





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment
effective as of the Amendment Effective Date.

 

ADA-ES, Inc.

   

Clean Coal Solutions, LLC

   

   

   

By:

/s/ Mark H. McKinnies

   

By:

/s/ Jim Zerefos

Name:

Mark H. McKinnies

   

Name:

Jim Zerefos

Title:

Senior Vice President and Chief Financial Officer

   

Title:

General Counsel

   

       

 

 

 7 



--------------------------------------------------------------------------------